Citation Nr: 1225463	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-13 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to February 15, 2011, and a disability rating in excess of 50 percent from February 15, 2011.

2.  Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for PTSD and assigned a 10 percent disability rating.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing in April 2008.  A transcript of this hearing has been associated with the claims file.  

In December 2008 and January 2011, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

Following the Board's remand, the RO issued a rating decision in February 2012 increasing the schedular disability rating of PTSD from 10 percent to 50 percent effective from February 15, 2011.  Because a rating higher than 50 percent is available for PTSD, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter was previously before the Board in January 2011.  At that time, the Board explained that the Veteran had raised a claim of entitlement to a TDIU as a component of the initial rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board then directed the AOJ to (1) obtain the Veteran's outstanding relevant treatment records from the Washington, D.C. VAMC; (2) arrange for the Veteran to undergo a VA examination to assess the current level of severity of his PTSD symptomatology; and then (3) readjudicate the matter, to include expressly addressing whether an extraschedular rating is warranted for the Veteran's PTSD disability and whether the Veteran is entitled to a TDIU rating.  

A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.  Stegall, 11 Vet. App. at 271.

Here, upon remand, the AOJ obtained the Veteran's outstanding VA treatment records from Washington, DC.  Furthermore, the Veteran was afforded a new VA examination in February 2011.  Accordingly, there was substantial compliance with the Board's initial remand directives.  

With regard to the third remand directive, however, the Board finds that there was not substantial compliance.  

In particular, with regard to PTSD, the AOJ did not expressly adjudicate whether a higher rating for PTSD may be warranted on an extraschedular basis, as directed by the Board.  Although the RO subsequently issued a rating decision and statement of the case (SOC) in February 2012, these decisional documents do not address extraschedular consideration.  Accordingly, there was not substantial compliance with this Board remand directive.  

Additionally, with regard to entitlement to a TDIU, the claims file does not reflect any subsequent action by the AOJ on the issue.  A February 2012 memorandum from the AMC shows that the issue was transferred to the AOJ for appropriate action.  Thereafter, however, no further action is documented.  Accordingly, there was not substantial compliance with this Board remand directive. 

Because there was not substantial compliance with the Board's January 2011 remand directives, the matter must be remanded to the AOJ. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of the elements required to establish his claim of entitlement to a TDIU as a component of the increased rating claim on appeal, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart v. Mansfield, 21 Vet. App.505 (2007), and Rice v. Shinseki, 22 Vet. App. 447 (2009).  

2.  Obtain the Veteran's outstanding VA treatment records, including from the Washington, DC, Vet Center since September 2008.  

3.  Following the completion of the above action, and any other development required to satisfy VA's duties to notify and assist, the matter on appeal should be readjudicated.  This readjudication should include expressly addressing whether an extraschedular rating is warranted for the Veteran's service-connected PTSD disability.  The adjudication must also separately adjudicate the issue of whether the Veteran is entitled to a TDIU rating.  

4.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

